Title: Apportionment of Representatives in the First Branch of the Legislature, [10 July] 1787
From: Madison, James
To: 


[10 July 1787]

   A grand committee proposed that the first branch should initially consist of sixty-five members.

Mr. Madison moved that the number allowed to each State be doubled. A majority of a Quorum of 65 members, was too small a number to represent the whole inhabitants of the U. States; They would not possess enough of the confidence of the people, and wd. be too sparsely taken from the people, to bring with them all the local information which would be frequently wanted. Double the number will not be too great, even with the future additions from New States. The additional expence was too inconsiderable to be regarded in so important a case. And as far as the augmentation might be unpopular on that score, the objection was overbalanced by its effect on the hopes of a greater number of the popular Candidates.
